DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending
Claims 1, 3-8, 12-15, 18 and 20-21 are currently amended
Claims 1-21 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 states “said system comprising”.  Missing a colon after comprising.  Also, line 6 states “between the inlet and the outlet”.  Examiner suggests amending the limitation to further recite “between the wastewater inlet and the concentrated wastewater outlet” to maintain consistency.  Furthermore, line 10 states “of the dewatering or thickening device”.  Examiner suggests amending the limitation to further recite “of the at least one dewatering or thickening device” to maintain consistency.  Also, line 12 states “inorganic coagulant connection point”.  Examiner suggests amending the limitation to further recite “inorganic coagulant container connection point” to maintain consistency.  Additionally, lines 16-17 states “wherein first one of the total solids measurement devices and first one of the total suspended solids measurement devices”.  Examiner suggests amending the limitation to further recite “wherein first one of the at least one real-time total solids measurement devices and first one of the at least one real-time . from measurements”.  Change period to comma instead.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Lines 1-2 states “wherein said dewatering or thickening device”.  Examiner suggests amending the limitation to further recite “wherein said at least one dewatering or thickening device” to maintain consistency.  Also, line 2 states “from the group…”  Did Applicant intend for this claim to be a Markush group and further recite “from the group consisting of”?  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Lines 3 and 5 each states “waste water” and instead should state “wastewater”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Lines 1-2 states “wherein the dewatering or thickening device”.  Examiner suggests amending the limitation to further recite “wherein the at least one dewatering or thickening device” to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 1-2 states “wherein the at least one total suspended”.  Examiner suggests amending the limitation to further recite “wherein the at least one real-time total suspended” to maintain consistency.  Furthermore, line 6 states “the dewatering or thickening device” and instead should recite “the at least one
Claim 16 is objected to because of the following informalities:  Lines 4-5 states “the dewatering or thickening device”.  Examiner suggests amending the limitation to further recite “the at least one dewatering or thickening device” to maintain consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Lines 1-3 states “another one of the total solids measurement devices and another one of the total suspended solids measurement devices”.  Examiner suggests amending the limitation to further recite “another one of the at least one real-time total solids measurement devices and another one of the at least one real-time total suspended solids measurement devices” to maintain consistency.  Appropriate corrections are required.
Claim 21 is objected to because of the following informalities:  Lines 2 and 4 each states “coagulation” and instead should state “coagulant” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 
Claim 1 recites the limitation "from measurements from the adjacent first total solids and first total suspended solids measurement devices” which is unclear and confusing to understand what Applicant is trying to claim.  Claims 2-21 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "from the group…preferably centrifuge, filter press, or decanter.”  It is unclear what Applicant is trying to claim; Examiner suggests removing one of the two sections of the list.
Claim 8 recites the limitation "the total dissolved solids value” on lines 3-4.  It is unclear whether Applicant is referring to the same ‘first total dissolved solids value’ as recited on lines 19-20 of claim 1, or a different total dissolved solids value.
Claim 12 recites the limitation "the total dissolved solids value” on lines 3-4.  It is unclear whether Applicant is referring to the same ‘first total dissolved solids value’ as recited on lines 19-20 of claim 1, or a different total dissolved solids value.
Claim 14 recites the limitation "the total solids content” on line 5, and “the total suspended solids content” on line 6.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 14 recites the limitation "the total dissolved solids value” on line 9.  It is unclear whether Applicant is referring to the same ‘first total dissolved solids value’ as recited on lines 19-20 of claim 1, or a different total dissolved solids value.  Claims 15-18 are also rejected since these claims depend on claim 14.
Claim 21 recites the limitation "according to claim 21” on line 1.  A claim cannot depend on itself.


Response to Arguments
Applicant’s arguments, see Remarks filed on 08/12/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
A new set of claim objections are now made (see above).
The previous 112(b) claim rejection regarding claims 3, 5, 7-8, 12-15, 18 and 20-21 have been considered and are now withdrawn as a result of the claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773